PER CURIAM.
This is an appeal from a final decree in admiralty, which allowed appellant maintenance and cure but disallowed claims for damages and wages. The facts are fully and correctly stated, together with the principles of law properly applicable, in the opinion of the District Court. See Smith v. United States 66 F.Supp. 933. Nothing would he gained by further discussion either of the facts or of the law; and the opinion of the District Judge is accordingly adopted as the opinion of this Court.
Affirmed.